DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered. Claim 1 – 5 and 7 – 18 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 9 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vartakavi et al. (US 2016/0196105 A1), hereinafter Vartakavi, in view of Ishida et al (US 2008/0218359 Al), hereinafter Ishida, and in further view of Enomoto et al. (US 2017/0080856 A1), hereinafter Enomoto.

Claim 1: Vartakavi discloses a vehicle sound output device comprising: 
an acquiring section configured to acquire wakefulness level information that indicates a degree of a wakefulness state of a driver of a vehicle (see at least, “In operation 811, the mood selector 230 accesses the contextual data by detecting (e.g., receiving) the contextual data via the one or more sensors 131 in the vehicle 135. Detected in this manner, the contextual data may indicate one or more measurements (e.g., biometric measurements taken of the user 132 or biometrically related measurements taken of the vehicle 135)) or other indicators obtainable from the sensors 131. Examples of such measurements include measurements of a force (e.g., a pressure force or a weight force) applied by the user 132 to a portion (e.g., region) of a seat (e.g., a car seat) within the vehicle 135 (e.g., as indicator of posture), a frequency at which the force applied to the portion of the seat fluctuates (e.g., as an indicator of calmness, drowsiness, or agitation), a duration of a blink of an eye of the user 132 (e.g., as an indicator of alertness or drowsiness), a frequency at which the eye of the user 132 moves (e.g., as an indicator of alertness or drowsiness), a blood glucose level of the user 132 (e.g., as an indicator of a physical state), a heart rate of the user 132 (e.g., as an indicator of calmness, drowsiness, or agitation, or of a physical state), a frequency at which the heart rate of the user 132 fluctuates, a galvanic skin response of the user 132 (e.g., as an indicator of confidence or nervousness), a force applied by the user 132 to a portion (e.g., section) of a steering wheel of the vehicle 135 (e.g., as an indicator of drowsiness, aggression, confidence, or nervousness), a frequency at which the force applied to the portion of the steering wheel fluctuates (e.g., as an indicator of drowsiness or lack thereof), a frequency at which a brake pedal of the vehicle 135 is pressed by the user 132 (e.g., as an indicator of Vartakavi [0050]); 
a database including a plurality of content, each content corresponding to a level of interest of the driver and to a degree of the wakefulness state of the driver (see at least, “Operation 821 may be performed as part of operation 620, in which the mood selector 230 selects the target arousal score for at least the user 132. In operation 821, the mood selector 230 accesses the database 115, which may correlate the activity described by the contextual data to a particular corresponding target arousal score (e.g., a candidate target arousal score that may be selected or modified to perform the ultimate selection of the target arousal score in operation 620). In some example embodiments, the mood selector 230 selects the target arousal score directly from the database 115 (e.g., from a context map stored in the database 115). In certain example embodiments, the mood selector 230 selects the target arousal score based on information (e.g., a candidate target arousal score) accessed from the database 115. For example, as described in further detail below, the mood selector 230 may choose a target arousal score that is between a current arousal score of the user 132 (e.g., as determined from some or all of the contextual data) and a candidate target arousal score that the database 115 has correlated with the contextual data (e.g., correlated with the activity that is described by the contextual data),” Vartakavi [0051], “In some example configurations, the machine accesses play counts that quantify full or partial playbacks of media files that have been played for the user (e.g., played as requested by the user or played in the presence of the user),” Vartakavi [0021], “Consistent with the above-described example embodiments, performance of the method 600 can stimulate a sleepy driver (e.g., user 132) in situations where a biometric measurement of the driver (e.g., from operation 811) indicates that the Vartakavi [0067], “According to some example embodiments, a selection of an appropriate music mood (e.g., which music to select for playing) is based on the current mood and driving information (e.g., current state of a driver, planned destination, current states of one or more passengers, or any suitable combination thereof). In some example embodiments, a current mood for a driver may be estimated by receiving data from one or more sensors (e.g., biometric sensors), in addition to data provided by the user. Examples of sensor data (e.g., biometric sensor data) include heart rate, eye-tracking data, interaction with the vehicle (e.g., steering corrections or braking), microphone data (e.g., to detect whether the driver is speaking or to detect acoustic aspects of the driver's voice), Vartakavi [0073], Vartakavi FIG. 21 – 23); and 
a control section configured to, in a case in which the degree of the wakefulness state indicates a decreased level of wakefulness, control a sound output section to output a sound based on a predetermined content, the predetermined content being selected from the plurality of content based on the level of interest of the driver and the degree of the wakefulness state of the driver in order to cause an interest degree of the driver to increase as the degree of the wakefulness state decreases (see at least, “In particular, a machine (e.g., a media selector machine or device) may be configured (e.g., by software) to automatically select, recommend, suggest, or otherwise identify media (e.g., music) to be played for a user. Specifically, the machine may be configured to select or otherwise identify a media file that, when played to the user, is likely to modify an emotional or physical state of the user (e.g., Vartakavi [0021], “In operation 630, the media selector 240 selects a media file for playback to at least the user 132 (e.g., the user 132 alone, the users 132 and 152, or every person within the vehicle 135). The selecting of the media file is based on the target arousal score selected in operation 620. As discussed in further detail below, the media file selected in operation 630 may be selected from among a group (e.g., collection or library) of familiar media files previously played for the user 132 (e.g., media files having play counts above a threshold number of playbacks) or selected from among a group of unfamiliar media files that either have not been previously played for the user 132 ( e.g., media files having play counts equal to zero with respect to the user 132) or have seldom been played for the user 132 (e.g., media files having play counts below a threshold number of playbacks),” Vartakavi [0043]).
Vartakavi does not explicitly disclose stimulation of the sympathetic nerve. However, Ishida discloses in regards to a similar dozen prevention system that "With regard to the autonomous nervous system, a sympathetic nerve is one that is active when a subject is awake or tense," Ishida [0032] and can also "determine a drowsiness level by detecting activities of the parasympathetic nerve and the sympathetic nerve," Ishida [0033], Ishida further discloses stimulating the driver to "prevent the driver from dozing" Ishida [0031] is accomplished through the use of "audio output" (see at least, "Such drowsiness determination apparatus can be mounted on a vehicle and can determine drowsiness levels of occupants including a vehicle driver. Further, an apparatus that performs operations for preventing the driver from dozing in accordance with a result of determining the drowsiness level can be mounted on the vehicle. The drowsiness determination apparatus can coordinate with that apparatus to prevent the driver from dozing. For example, the drowsiness determination apparatus may coordinate with a car navigation system to provide screen displays and audio outputs in accordance with determination results of drowsiness levels," Ishida [0031]). 
Ishida, that the audio output of Vartakavi which “can stimulate a sleepy driver,” Vartakavi [0067] would have the same effect, thereby stimulating the sympathetic nerve. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of Vartakavi and Ishida since determining "a drowsiness level by detecting activities of the parasympathetic nerve and the sympathetic nerve" as disclosed by Ishida offers the advantage of additional means to stimulate a sleepy driver," as desired by Vartakavi [0067].
Further while Vartakavi and Ishida discloses the database including a plurality of content, Vartakavi and Ishida do not disclose the content based on monitored speech content of the driver. However, Enomoto discloses a similar vehicle alertness control system. Enomoto further discloses a database including a plurality of content based on monitored speech content of the driver (see at least, “More specifically, as shown in FIG. 5, when text data that indicates a content uttered by the driver is sent from the voice recognition unit 112 to a keyword extraction unit 152, the keyword extraction unit 152 analyzes the text data to detect the beginning and the end of the utterance of the driver. The keyword extraction unit 152 extracts keywords from the text data contained in the beginning to the end of the utterance. The keyword extraction unit 152 sends the extracted keywords to a conversation manager 153. The conversation manager 153 assumes an idea of the driver based on the frequency of the keywords or the like. The conversation manager 153 accumulates the history of the assumed driver idea in a vehicle-side database 154 as conversation-idea comprehension history data D4. Based on the accumulated conversation-idea comprehension history data D4, a keyword W1 that is used in conversation with the driver is selected from groups of keywords, which are prepared in the vehicle-side database 154 in advance,” Enomoto [0036], “When executing the conversational alertness control, the conversation Enomoto [0044], “More specifically, as shown in section (d) of FIG. 9, as the driver alertness level is decreased, the conversational alertness control increases the frequency of topics that easily attract the interest of the driver, for example, a topic reflecting the preference of the driver or a topic of the present external environment information of the vehicle 100. Thus, even when the driver alertness level is decreased and strong alertness control is needed to improve the alertness level, such a situation can be appropriately coped with,” Enomoto [0065], “(3) The conversation controller 150 is configured to be able to access the personal preference data D2, which is information related to the personal preference of the driver. The conversation controller 150 executes control that increases the frequency of the information related to the preference of the driver appeared in the conversation as the alertness controller 130 selects a higher stimulus level. Thus, as the driver alertness level decreases and the stimulus level corresponding to the driver alertness level increases, more topics that easily attract the interest of the driver are provided in conformance with the preference of the driver. This achieves the conversational alertness control that further improves the awakening effect,” Enomoto [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a database of content based on monitored speech content of the driver as disclosed by Enomoto corresponding to the level of interest of the driver and to a degree of the wakefulness state of the driver as disclosed Vartakavi since doing so has the advantage of improving the mood selection in the invention of Vartakavi and Ishida by being able to increase “the frequency of topics that easily attract the interest of the driver, for example, a topic reflecting the preference of the Enomoto [0065], and “more topics that easily attract the interest of the driver are provided in conformance with the preference of the driver. This achieves the conversational alertness control that further improves the awakening effect,” Enomoto [0071]).

Claim 8 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons (see also at least, “As shown in FIG. 2, the play countaccessor210, the media analyzer 220, the mood selector 230, and the media selector 240 may form all or part of an application 200 that is stored (e.g., installed) on the media selector machine 110. Furthermore, one or more processors 299 (e.g., hardware processors, digital processors, or any suitable combination thereof) may be included (e.g., temporarily or permanently) in the application 200, the play count accessor 210, the media analyzer 220, the mood selector 230, the media selector 240, or any suitable combination thereof,” Vartakavi [0031]).

Claim 9 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons (see also at least, “The data storage 2416 (e.g., a data storage device) includes the machine-readable medium 2422 (e.g., a tangible and non-transitory machine-readable storage medium) on which are stored the instructions 2424 embodying any one or more of the methodologies or functions described herein,” Vartakavi [0103]).

Claim 10: Vartakavi, Ishida, and Enomoto disclose the vehicle sound output device according to claim 1, wherein the plurality of content is based on a count frequency of words in the monitored speech content of the driver (see at least, “More specifically, as shown in FIG. 5, when text data that indicates a Enomoto [0036]).

Claim 11: Vartakavi, Ishida, and Enomoto disclose the vehicle sound output device according to claim 10, wherein the words in the monitored speech content of the driver are associated with respective categories of topics (see at least, “Based on the vehicle external environment information received from the in-vehicle information terminal 180, the conversation manager 153 obtains a keyword that is used in conversation with the driver. This increases the frequency of the topic about the external environment information of the vehicle 100 appeared in the conversation with the driver,” Enomoto [0038], “FIG. 6 shows one example of the content of conversations for each stimulus level. As shown in FIG. 6, a conversation category "A" corresponding to the stimulus level "low" is used to draw a reflex response from the driver and requires little thinking by the driver. One example of such conversation is a typical conversation such as a greeting. A conversation category "B" corresponding to the stimulus level "medium" includes a short conversation formed based on the personal preference of the driver and is used to draw a simple response from the driver. This requires the driver to think. One example of such conversation includes, for example, the result of a soccer game when the favorite sport of the driver is Enomoto [0040]).

Claim 12: Vartakavi, Ishida, and Enomoto disclose the vehicle sound output device according to claim 10, wherein the plurality of content in the database is configured in a sequence based on the count frequency of words in the monitored speech content of the driver (see at least, “Here, the term of "conversation" refers to a sequence of a story that is completed through one or more interchanges with the driver,” [0037], “(3) The conversation controller 150 is configured to be able to access the personal preference data D2, which is information related to the personal preference of the driver. The conversation controller 150 executes control that increases the frequency of the information related to the preference of the driver appeared in the conversation as the alertness controller 130 selects a higher stimulus level. Thus, as the driver alertness level decreases and the stimulus level corresponding to the driver alertness level increases, more topics that easily attract the interest of the driver are provided in conformance with the preference of the driver. This achieves the conversational alertness control that further improves the awakening effect,” Enomoto [0071]).

Claims 13 – 15 are substantially similar in scope to claims 10 – 12 and therefore are rejected for the same reasons.

Claims 16 – 18 are substantially similar in scope to claims 10 – 12 and therefore are rejected for the same reasons.

Claims 2 – 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vartakavi, Ishida, and Enomoto in view of Whitlow (US 2012/0075122 A1), hereinafter Whitlow.

Claim 2: Vartakavi, Ishida, and Enomoto disclose the vehicle sound output device according to claim 1, but do not disclose wherein the sound output section outputs the sound based on a predetermined frequency, wherein the predetermined frequency increases as the degree of the wakefulness state decreases. However, Whitlow disclose wherein the sound output section outputs the sound based on a predetermined frequency, wherein the predetermined frequency increases (see at least, "escalated audio frequency of the alert tone(s); increased "beeping" rate of alert tones: etc." Whitlow [0054]); as the degree of the wakefulness state decreases (see at least, "In this regard, the crew alerting system described here monitors one or more members of the flight crew (in particular, the pilot) to determine whether or not fatigue has set in. If the system determines that a flight crew member is fatigued, then the manner in which warnings, cautions, and/or alerts are generated is adjusted to compensate for the fatigued condition. For example, an alert may be generated at an increased volume, at a higher frequency, or using an escalating pattern of tones," Whitlow [0016], "The process 400 detects the fatigue level of a monitored flight crew member (task 402), as described above for the task 304 of the process 300. As mentioned above, the fatigue level may be correlated to one or more detected, measured, sensed, or observed metrics, parameters, phenomena, or the like. For example, the fatigue level may be correlated to: a physiological characteristic of the monitored flight crewmember; an observed pattern of behavior of the monitored flight crew member; captured body movement activity of the monitored flight crew member; or the like. The process 400 also determines that an alert needs Whitlow [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Whitlow in the invention of Vartakavi, Ishida, and Enomoto thereby improving the safety of the invention of Vartakavi, Ishida, and Enomoto, by including “the use of warnings, cautions, and/or alerts,” “to compensate for the fatigued condition,” as disclosed by Whitlow [0016], as desired by Vartakavi  (see at least, “increase the driver's safety and awareness level,” Vartakavi  [0078]).

Claim 3: Vartakavi, Ishida, Enomoto, and Whitlow disclose the vehicle sound output device according to claim 2, wherein the predetermined frequency increases as a duration of the decreased level of wakefulness increases (see at least, "Other direct approaches for measuring fatigue include the use of camera-based systems that monitor head, body, and/or eye movement behavior of the flight crew member 204. Likewise, a small flight deck camera could identify increased blinking behavior, increased "eyes closed" time, or head nodding, which are indicative of drowsiness or fatigue. Another direct Whitlow [0031], "Indirect methods could passively monitor the input patterns of the flight crew member 204 to discern a gross activity level, increase in latency or errors to a known even such as an alert, or something simpler such as elapsed time since the last user input," Whitlow [0032], "For both direct and indirect methods, the system 200 could be configured to be sensitive to differing levels of urgency for stimulating a flight crew member across the various phases of a flight," Whitlow [0033], "For example, when the system 200 detects flight crew fatigue, it may increase the salience or intensity of auditory and/or visual alerts. Such a system 200 could monitor the person's response to alerts (behaviorally and/or neurologically) to determine whether alert escalation is necessary. If the flight crew member 204 does not respond in an appropriate manner as measured by flight deck input latency and accuracy, of if the person's neural state does not register a transient change in response to an alert, the system 200 will repeat and escalate the audible and/or visual alert characteristics in an attempt to stimulate and engage the fatigued flight crew member 204/' Whitlow [0036]).

Claim 4: Vartakavi, Ishida, and Enomoto disclose the vehicle sound output device according to claim 1, but do not disclose wherein the sound output section outputs the sound based on a predetermined tone, wherein the predetermined tone has a deviation degree that increases as the degree of the wakefulness state decreases. However, Whitlow disclose wherein the sound output section outputs the sound based on a predetermined tone, wherein the predetermined tone has a deviation degree that increases (see at least, "As yet another example, task 308 generates an audible alert that conveys a low Whitlow [0048], "escalated audio frequency of the alert tone(s); increased "beeping" rate of alert tones; etc." Whitlow [0054]) as the degree of the wakefulness state decreases (see at least, "escalated audio frequency of the alert tone(s); increased "beeping" rate of alert tones: etc." Whitlow [0054]); as the degree of the wakefulness state decreases (see at least, "In this regard, the crew alerting system described here monitors one or more members of the flight crew (in particular, the pilot) to determine whether or not fatigue has set in. If the system determines that a flight crew member is fatigued, then the manner in which warnings, cautions, and/or alerts are generated is adjusted to compensate for the fatigued condition. For example, an alert may be generated at an increased volume, at a higher frequency, or using an escalating pattern of tones," Whitlow [0016], "The process 400 detects the fatigue level of a monitored flight crew member (task 402), as described above for the task 304 of the process 300. As mentioned above, the fatigue level may be correlated to one or more detected, measured, sensed, or observed metrics, parameters, phenomena, or the like. For example, the fatigue level may be correlated to: a physiological characteristic of the monitored flight crewmember; an observed pattern of behavior of the monitored flight crew member; captured body movement activity of the monitored flight crew member; or the like. The process 400 also determines that an alert needs to be generated (task 404), as described above for the task 302 of the process 300," Whitlow [0051], "For this particular embodiment, the process 400 continues by generating the alert with escalated notification characteristics that convey a higher sense of urgency relative to the nominal notification characteristics (task 412). Accordingly, the escalated notification characteristics will be different than the nominal notification characteristics, as perceived by the occupants of the flight deck. As explained above for the process 300, the continued alert may exhibit any number of enhanced or escalated notification characteristics, including, without Whitlow [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Whitlow in the invention of Vartakavi, Ishida, and Enomoto thereby improving the safety of the invention of Vartakavi, Ishida, and Enomoto, by including “the use of warnings, cautions, and/or alerts,” “to compensate for the fatigued condition,” as disclosed by Whitlow [0016], as desired by Vartakavi  (see at least, “increase the driver's safety and awareness level,” Vartakavi  [0078]).

Claim 5: Vartakavi, Ishida, and Whitlow disclose the vehicle sound output device according to claim 4 wherein the predetermined tone has a deviation degree that increases as a duration of the decreased level of wakefulness increases (see at least, "Other direct approaches for measuring fatigue include the use of camera-based systems that monitor head, body, and/or eye movement behavior of the flight crew member 204. Likewise, a small flight deck camera could identify increased blinking behavior, increased "eyes closed" time, or head nodding, which are indicative of drowsiness or fatigue. Another direct method involves the use of a multi-axis accelerometer to detect head movement behavior. An accelerometer could easily detect head nodding behavior, which becomes progressively more pronounced as the individual succumbs to drowsiness. This would also provide a measure of how actively a person is moving visual attention from across the instruments and out the windows (an index that would likely decrease as the flight crew member 204 becomes increasingly fatigued)," Whitlow [0031], "Indirect methods could passively monitor the input patterns of the flight crew member 204 to discern a gross activity level, increase in latency or errors to a known even such as an alert, or something Whitlow [0032], "For both direct and indirect methods, the system 200 could be configured to be sensitive to differing levels of urgency for stimulating a flight crew member across the various phases of a flight," Whitlow [0033], "For example, when the system 200 detects flight crew fatigue, it may increase the salience or intensity of auditory and/or visual alerts. Such a system 200 could monitor the person's response to alerts (behaviorally and/or neurologically) to determine whether alert escalation is necessary. If the flight crew member 204 does not respond in an appropriate manner as measured by flight deck input latency and accuracy, of if the person's neural state does not register a transient change in response to an alert, the system 200 will repeat and escalate the audible and/or visual alert characteristics in an attempt to stimulate and engage the fatigued flight crew member 204/' Whitlow [0036]).

Claim 7: Vartakavi, Ishida, and Enomoto disclose the vehicle sound output device according to claim 1, wherein the predetermined content causes an interest degree of the driver to increase but do not disclose doing so as a duration of the decreased level of wakefulness increases. However, Whitlow discloses causing an interest degree to increase as a duration of the decreased level of wakefulness increases(see at least, "Other direct approaches for measuring fatigue include the use of camera-based systems that monitor head, body, and/or eye movement behavior of the flight crew member 204. Likewise, a small flight deck camera could identify increased blinking behavior, increased "eyes closed" time, or head nodding, which are indicative of drowsiness or fatigue. Another direct method involves the use of a multi-axis accelerometer to detect head movement behavior. An accelerometer could easily detect head nodding behavior, which becomes progressively more pronounced as the individual succumbs to drowsiness. This would also provide a measure of how actively a person is moving visual attention from across the instruments and out the windows (an index that would likely decrease as the flight crew member 204 becomes increasingly fatigued)," Whitlow [0031], "Indirect methods could Whitlow [0032], "For both direct and indirect methods, the system 200 could be configured to be sensitive to differing levels of urgency for stimulating a flight crew member across the various phases of a flight," Whitlow [0033], "For example, when the system 200 detects flight crew fatigue, it may increase the salience or intensity of auditory and/or visual alerts. Such a system 200 could monitor the person's response to alerts (behaviorally and/or neurologically) to determine whether alert escalation is necessary. If the flight crew member 204 does not respond in an appropriate manner as measured by flight deck input latency and accuracy, of if the person's neural state does not register a transient change in response to an alert, the system 200 will repeat and escalate the audible and/or visual alert characteristics in an attempt to stimulate and engage the fatigued flight crew member 204/' Whitlow [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Whitlow in the invention of Vartakavi, Ishida, and Enomoto thereby improving the safety of the invention of Vartakavi, Ishida, and Enomoto, by including “the use of warnings, cautions, and/or alerts,” “to compensate for the fatigued condition,” as disclosed by Whitlow [0016], as desired by Vartakavi  (see at least, “increase the driver's safety and awareness level,” Vartakavi  [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652